DETAILED ACTION
1.          Claims 1-18 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 4/29/2021, 8/18/2021, 1/13/2022, and 6/22/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
6.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
7.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.          Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,026,113 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A measurement method, comprising: sending, by a base station, a switching message of a narrow-bandwidth receiving mode to a terminal, wherein the switching message instructs the terminal to switch to a specified narrow bandwidth for information reception; and


 
scheduling, by the base station, the terminal to sequentially switch to at least two different measurement narrow bandwidths to measure downlink reference signals, 

when channel state information CSI of a downlink channel needs to be measured, wherein each of the narrow bandwidth and the at least two different measurement narrow bandwidths is smaller than a system bandwidth.
Patent, Claim 1:
A measurement method, comprising: receiving, by a terminal, a switching message of a narrow-bandwidth receiving mode from a base station; 
switching, by the terminal, to a specified narrow bandwidth for information reception; and 




sequentially switching, by the terminal, to at least two different measurement narrow bandwidths according to scheduling of the base station, to measure downlink reference signals, when channel state information (CSI) of a downlink channel needs to be measured, wherein each of the specified narrow bandwidth and the at least two different measurement narrow bandwidths is smaller than a system bandwidth and the at least two different measurement narrow bandwidths comprise the first measurement narrow bandwidth and the second measurement narrow bandwidth, and sequentially switching to the at least two different measurement narrow bandwidths according to scheduling of the base station, to measure the downlink reference signals, when the CSI of the downlink channel needs to be measured comprises: 
receiving first DCI sent by the base station in a physical downlink control channel (PDCCH) on the specified narrow bandwidth, wherein the first DCI comprises bandwidth information of the first measurement narrow bandwidth, and starting time and ending time for measurement on the first measurement narrow bandwidth, and switching to the first measurement narrow bandwidth to measure the downlink reference signals; and after completion of measurement on the first measurement narrow bandwidth and switching back to the specified narrow bandwidth, receiving second DCI sent by the base station in the PDCCH on the specified narrow bandwidth, wherein the second DCI comprises bandwidth information of the second measurement narrow bandwidth, and starting time and ending time for measurement on the second measurement narrow bandwidth, and switching to the second measurement narrow bandwidth to measure the downlink reference signals.


Claims 2-18 of the Application are transparently found in claims 2-16 of the Patent with obvious word variations, for example:
Claim 2 of the Application corresponds to claim 2 of the Patent;
Claim 3 of the Application corresponds to claim 3 of the Patent;
Claim 4 of the Application corresponds to claim 4 of the Patent;
Claim 5 of the Application corresponds to claim 5 of the Patent;
Claim 6 of the Application corresponds to claim 1 of the Patent;
Claim 7 of the Application corresponds to claim 6 of the Patent;
Claim 8 of the Application corresponds to claim 7 of the Patent;
Claim 9 of the Application corresponds to claim 8 of the Patent;
Claim 10 of the Application corresponds to claim 9 of the Patent;
Claim 11 of the Application corresponds to claim 10 of the Patent;
Claim 12 of the Application corresponds to claim 11 of the Patent;
Claim 13 of the Application corresponds to claim 12 of the Patent;
Claim 14 of the Application corresponds to claim 13 of the Patent;
Claim 15 of the Application corresponds to claim 10 of the Patent;
Claim 16 of the Application corresponds to claim 14 of the Patent;
Claim 17 of the Application corresponds to claim 15 of the Patent; and
Claim 18 of the Application corresponds to claim 16 of the Patent.
	
Claim Rejections - 35 USC § 102
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.         Claims 1-5, 7-11, and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0069612 A1 to Yum et al. (hereinafter “Yum”).
            Regarding Claim 1, Yum discloses a measurement method, comprising: 
     sending, by a base station, a switching message of a narrow-bandwidth receiving mode to a terminal (Yum: Figure 10 with [0243-0252] – corresponds to a terminal receiving from a base station a channel state reporting configuration comprising a feedback mode of operation, wherein one or more of the modes is directed to transmitting channel state information (from the terminal) on one or more of a plurality narrowbands in a narrowband region of a system bandwidth. See also [0145-0161].);  
     wherein the switching message instructs the terminal to switch to a specified narrow bandwidth for information reception (Yum: [0145-0162] – corresponds to receiving information at the terminal through higher layer signaling (from a base station) to perform CSI on one or more narrowbands (or sub-bands) of the narrowband, or the entire narrowband. Examiner interprets the specified narrow bandwidth as one or more of: an entire narrowband region or range, a wideband comprising a region specific to an entire narrowband, and/or a set or group of narrowband regions partitioned from a total narrowband region. See also [0153] and [0246]. Examiner also considers “a specified narrow bandwidth” as a specific narrowband with parameters that can be changed by higher layer signaling configured by the base station as described in [0190-0212].); and 
     scheduling, by the base station, to sequentially switch to at least two different measurement narrow bandwidths according to measure downlink reference signals, when channel state information (CSI) of a downlink channel needs to be measured (Yum: [0167] – “The same configuration as in Method 1 may be used in Method 2.  In this case, however, channel information (CSI) may be calculated and reported for a narrowband group including two or more narrowbands, instead of a total narrowband list.  The narrowband group may be predefined or indicated by RRC signaling.  The narrowband group may be indicated by indexes in a hopping narrowband list or narrowband indexes in total system narrowbands.”), wherein each of the narrow bandwidth and the at least two different measurement narrow bandwidths is smaller than a system bandwidth (Yum: [0124-0131] – in consideration of a system bandwidth representative of a whole, or entire, bandwidth, one or more “sub-bands” (defined as a narrowband, see [0145]) are less than, or smaller than, the system bandwidth.).
            Regarding Claim 2, Yum discloses the measurement method of claim 1, further comprising: 
     sending downlink control information (DCI) for the terminal in a physical downlink control channel (PDCCH) on the narrow bandwidth (Yum: [0055] – “Control information carried on the PDCCH is called downlink control information (DCI).” See also [0220-0225] – “…a hopping narrowband list may be transmitted in DCI.”), wherein the DCI is in a terminal-specific search space corresponding to the terminal (Yum: [0055] – “The DCI contains resource allocation information and control information for a UE or a UE group.” See also [0057] – “In 3GPP LTE/LTE-A, search spaces for DCI formats may have different sizes and include a dedicated search space and a common search space.  The dedicated search space is a UE-specific search space and is configured for each UE.  The common search space is configured for a plurality of UEs.”) and at a control channel element aggregation level corresponding to the terminal (Yum: [0056-0058] – UE monitors UE- specific search space on a PDCCH for a DCI, wherein the PDCCH search space comprising an aggregation of control channel elements.).
            Regarding Claim 3, Yum discloses the measurement method of claim 1, wherein the at least two different measurement narrow bandwidths comprise a first measurement narrow bandwidth and a second measurement narrow bandwidth (Yum: [0167] – “The same configuration as in Method 1 may be used in Method 2.  In this case, however, channel information (CSI) may be calculated and reported for a narrowband group including two or more narrowbands, instead of a total narrowband list.  The narrowband group may be predefined or indicated by RRC signaling.  The narrowband group may be indicated by indexes in a hopping narrowband list or narrowband indexes in total system narrowbands.”), and scheduling, by the base station, the terminal to sequentially switch to the at least two different measurement narrow bandwidths to measure the downlink reference signals (Yum: [0167] – “The same configuration as in Method 1 may be used in Method 2.  In this case, however, channel information (CSI) may be calculated and reported for a narrowband group including two or more narrowbands, instead of a total narrowband list.  The narrowband group may be predefined or indicated by RRC signaling.  The narrowband group may be indicated by indexes in a hopping narrowband list or narrowband indexes in total system narrowbands.”), when the CSI of the downlink channel needs to be measured comprises: 
     configuring, by the base station, measurement parameters for the terminal (Yum: [0155] – terminal is configured to report CQI on narrowbands. See also [0191-0195] – UE/terminal is configured to measure CSI based on a time duration communicated by base station in RRC signaling. See also [0200-0225] – measurement parameters, CSI-RS configuration modes, narrowband hopping list and narrowband hopping pattern are communicated to terminal by way of RRC and DCI signaling.), to measure the downlink reference signals (Yum: [0200-0225] – CSI-RS configuration modes of operation are explicit to the measurement of downlink reference signals.), wherein the measurement parameters comprise a period in which the terminal measures the downlink reference signals (Yum: [0200-0237] and [0255] – signaling includes a CSI-RS measuring period either for each of the one or more narrowbands or an entire narrowband region (total narrowband region). See also [0190-0192].), first time information used for the terminal to measure the downlink reference signals on the first measurement narrow bandwidth in the period (Yum: [0190-0191] – each narrowband has a narrowband expiration time/occurrence for CSI measurement signaled by the base station.) and second time information used for the terminal to measure the downlink reference signals on the second measurement narrow bandwidth in the period (Yum: [0190-0191] – each narrowband has a narrowband expiration time/occurrence for CSI measurement signaled by the base station.); 
     sending the measurement parameters to the terminal (Yum: [0191-0192] and [0200-0237] – received as one or more of RRC signaling, DCI signaling, and CSI-RS signaling.), wherein the period comprises a duration in which the terminal enters the narrow-bandwidth receiving mode, switches to the first measurement narrow bandwidth to measure the downlink reference signals, switches to the second measurement narrow bandwidth to measure the downlink reference signals, and enters the narrow-bandwidth receiving mode again (Yum: [0191-0195] – collectively corresponds to an expiration time or [0240-0242] – a hopping period for measuring one or more narrowbands during a CSI-RS transmission period, wherein the CSI-RS transmission period is a specified subframe plurality. See also [0041], [0060], and [0255].); and 
     scheduling, according to the measurement parameters, the terminal to sequentially switch to the first measurement narrow bandwidth and the second measurement narrow bandwidth to measure the downlink reference signals (Yum: [0167] – “The same configuration as in Method 1 may be used in Method 2.  In this case, however, channel information (CSI) may be calculated and reported for a narrowband group including two or more narrowbands, instead of a total narrowband list.  The narrowband group may be predefined or indicated by RRC signaling.  The narrowband group may be indicated by indexes in a hopping narrowband list or narrowband indexes in total system narrowbands.”).
            Regarding Claim 4, Yum discloses the measurement method of claim 3, before scheduling, according to the measurement parameters, the terminal to sequentially switch to the first measurement narrow bandwidth and the second measurement narrow bandwidth to measure the downlink reference signals, further comprising: 
     sending a triggering signal sent by the base station in the PDCCH on the narrow bandwidth, wherein the triggering signal is to trigger the terminal to switch, according to the measurement parameters, to the first measurement narrow bandwidth and the second measurement narrow bandwidth to measure the downlink reference signals (Yum: [0193-0194] – corresponds to receiving signaling for performing sequential CSI measuring from a lowest narrowband of the narrowbands to the highest narrowband of the narrowbands, or receiving signaling to perform CSI measurement on a subset of the narrowbands. Examiner notes the signaling of a trigger corresponds to a CSI configuration signaling or a reconfiguration. See also [0224] and above rejection of claim 1.).
            Regarding Claim 5, Yum discloses the measurement method of claim 3,    
     wherein the measurement parameters configured by the base station for the terminal comprises at least two different configurations (Yum: [0213-0229] – corresponds to a narrowband hopping pattern in a narrowband hopping list, indicated in CSI-RS configurations signaled by DCI.), and when sending the measurement parameters to the terminal, the base station indicates, through the PDCCH on the narrow bandwidth, the terminal configuration patterns of the measurement parameters (Yum: [0225-0226] – configurations and reconfigurations are signaled via DCI. See also [0055-0057].); and 
     when the present measurement parameters needs to be modified, the base station instructs, through the PDCCH on the narrow bandwidth, the terminal to perform measurement using another set of configured measurement parameters (Yum: [0223-0229] – corresponds to receiving a new configuration (RRC signaling), CSI-RS configuration (CSI-RS configuration), or enablement or disablement of a narrowband hopping pattern.).
            Regarding Claim 7, Yum discloses the measurement method of claim 5, wherein the base station configures, for bandwidth information of each of the at least two measurement narrow bandwidths, a corresponding measurement narrow bandwidth index, wherein the measurement narrow bandwidth index is to indicate the bandwidth information of the measurement narrow bandwidth, to which the terminal is to switch (Yum: [0160] – RRC signaling (from base station) sends parameters corresponding to the narrowband to which the UE sends a measurement report (CQI). See also [0167] – “The same configuration as in Method 1 may be used in Method 2.  In this case, however, channel information (CSI) may be calculated and reported for a narrowband group including two or more narrowbands, instead of a total narrowband list.  The narrowband group may be predefined or indicated by RRC signaling.  The narrowband group may be indicated by indexes in a hopping narrowband list or narrowband indexes in total system narrowbands.”).
            Regarding Claim 8, Yum discloses the measurement method of claim 1, further comprising: 
     receiving the CSI of the downlink channel by the terminal (Yum: [0115] – described as what is well-known in the art to report CSI to the base station.), wherein the CSI of the downlink channel is calculated by the terminal by using a preset algorithm based on measurement results of the at least two different measurement narrow bandwidths (Yum: [0115-0116] – described as what is well-known in the art to calculate the CSI (by calculating certain properties) and report back the optimum CSI to the base station. See also [0153-0161] – UE calculates and reports CSI on one or more narrowbands.), or receiving the measurement results of the at least two measurement narrow bandwidths to the base station which calculates the CSI of the downlink channel by using the preset algorithm (alternative language); and  
     sending a measurement stopping message to the terminal (Yum: [0224-0225] – corresponds to a narrowband hopping pattern disablement message sent from the DCI. See also [0239] – may correspond to halting CSI reporting after receiving a RAR message. See also [0250-0255] – may further correspond to receiving one or more configurations that require the terminal not to report in certain narrowbands the terminal had previously, or currently, reports.); 
     wherein the measurement stopping message instructs the terminal to stop measuring the downlink reference signals (Yum: as previously indicated above with respect to [0224-0225], [0239], and [0250-0255].).
            Regarding Claim 9, Yum discloses the measurement method of claim 8, wherein the preset algorithm comprises weighted summation (Yum: [0012], [0154], and [0259] all describe determining a “weight” when considering CSI.) averaging (Yum: Table with [0121-0122] and [0154] – discusses averaging the narrowbands.), or averaging without extremums (alternative language).

            Claims 10, 11, and 13-18, directed to an apparatus embodiment of claims 1-5 and 7-9, recite similar features as claims 1-5 and 7-9, and are therefore rejected upon the same grounds as claims 1-5 and 7-9. Please see above rejections of claims 1-5 and 7-9. Additionally, Yum further discloses the base station (Yum: Figure 11 with [0034] and [0257-0263]), the processor, memory, transmitter, receiver, and program code (Yum: Figure 11 with [0034] and [0257-0263]).

Allowable Subject Matter
12.         Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 1, 2022